DECISION
The application of the above-named defendant for a review of the sentence of ten years for rape, imposed on May 7, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that defendant was convicted of a rape accomplished by force, State v. Metcalf, 26 St. Rep. 472, 153 Mont. 369, 457 P.2d 453; that the crime may be punished by 99 years imprisonment; that the presentence report indicates extensive criminal conduct, including prior conviction of felony, which, if used, could have resulted in imprisonment for life or years without limit. Further, defendant will be eligible for parole consideration in February, 1970.
Any contention of the defendant that he was not guilty is beyond the power of this Court to consider. The Court’s power is limited to, “* * * review the judgment so far as it relates to the sentence imposed * * Section 95-2503, R.C.M.1947. ■
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.